DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 40, the specification does not provide support for “an amount non-oxidizing, inert, or substantially inert liquid material, as it converts to a gas phase” and thus this limitation is new matter.
Regarding claims 41-44, claims 41-44 are rejected because they depend from rejected claim 40.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 40-44, “to deliver the non-oxidizing, inert, or substantially inert liquid material, as it converts to a gas phase” is indefinite because it is unclear if the gas is delivered as a liquid material or a gas material into the film.  For examination purposes, this limitation is being interpreted to mean the liquid material is gas when it is delivered into the film.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Howes (US 2012/0269459) in view of James et al (US 3,789,888), hereinafter James.

Regarding claim 40, Howes discloses a bag making device comprising a film roller apparatus (Fig. 6, items 2A, 5A), wherein the film roller apparatus comprises a film reel (Fig. 6, items 2A, 5A); and wherein the film roller apparatus comprises an amount non-oxidizing, inert, or substantially inert liquid material (Para. 0045), and wherein the film roller apparatus is positioned to deliver the non-oxidizing, inert, or substantially inert liquid material (Para. 0045), as it converts to a gas phase (Under the interpretation given under 35 U.S.C. 112(b) above, Para. 0045, nitrogen exists as a liquid and is inserted into the film as a gas), between at least two layers of film that form a bag cavity (0014-0015, 0019) prior to sealing the at least two layers of film (Para. 0045).
Howes does not expressly disclose a chamber attached to the film roller apparatus and a chamber positioned to deliver the non-oxidizing, inert, or substantially inert material.
However, James teaches a chamber (Fig. 1, item 22) attached to the film roller apparatus (Fig. 1) and a chamber (Fig. 1, item 20, 15, 18, 28, 29) positioned to deliver the non-oxidizing, inert, or substantially inert material (Col. 3, lines 5-25).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Howes and James to modify the bag making device of Howes to include the reservoir and chamber of James.  A person of ordinary skill in the art would have been motivated to make such change in order to provide inert gas to perishable products to significantly increase shelf life while retaining flavor (James, Col. 1, lines 10-20).

Regarding claim 41, Howes does not expressly disclose the bag making device wherein the reservoir is in fluid connection to a source of non-oxidizing, inert, or substantially inert material.
However, as combined above, James teaches the reservoir (Fig. 1, item 22) is in fluid connection to a source (Fig. 1, item 19) of non-oxidizing, inert, or substantially inert material (Col. 3, lines 37-62).

Regarding claim 42, Howes discloses the bag making device wherein the film roller apparatus comprises two or more film reels (Fig. 6, items 2A, 5A).

Regarding claim 43, Howes discloses the bag making device further comprising a film sealer (Fig. 6, item 57).

Regarding claim 44, Howes discloses the bag making device wherein the film roller apparatus is adapted to contain the amount of non-oxidizing, inert, or substantially inert material as a liquid or gas.
Howes does not expressly disclose the reservoir is adapted to contain the amount of non-oxidizing, inert, or substantially inert material as a liquid or gas.
However, James teaches the reservoir (Fig. 1, item 22) is adapted to contain the amount of non-oxidizing, inert, or substantially inert material as a liquid or gas (Col. 3, lines 37-62).

Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s argument that Howes does not disclose a bag-making device, Examiner disagrees. Howes discloses wrapping a product in a film and forming an outer bag around the wrapped product (see Para. 0045). Therefore, the rejection is maintained.
Regarding Applicant’s argument that James does not disclose a chamber that comprises an amount non-oxidizing, inert, or substantially inert liquid material, Examiner notes James is not relied upon to teach this feature. Howes discloses a chamber that comprises an amount non-oxidizing, inert, or substantially inter liquid material (see Para. 0045 of Howes and the above 35 U.S.C. 103 rejection). Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731